Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is now allowable. The restriction requirement to the various species , as set forth in the Office action mailed on April 20, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the identified non-elected species is withdrawn.  Claims 2-12, 15-22, 28-29, 33, 36-37 are directed to the non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslye Davidson on 2-17-21.

The application has been amended as follows: 


	In claim 4, line 2, “Polyamides” has been changed to --polyamide--.
	In claim 5, line 3, “;” has been changed to --.--.
	In claim 6, line 2, “Acrylics” has been changed to --acrylics--.
	In claim 8, line 6, after “isocyanates” a --.-- has been added.
In claim 9, line 2, “Vinyl Polymers” has been changed to --vinyl polymers--.
	In claim 10, line 2, “Polyvinyledene” has been changed to --polyvinyledene--.
In claim 11, after “copolymers” a --.-- has been added. 
In claim 13, line 2, “Fluoropolymers” has been changed to --fluoropolymers--.
In claim 14, line 1, “Fluoropolymers” has been changed to --fluoropolymers--.
In claim 14, line 2 after “PVDF” a --.-- has been added.
In claim 17, line 2, “Engineering Polymers” has been changed to --engineering polymers--.
In claim 17, line 3, “Polysulfones” has been changed to --polysulfones--.
In claim 20, line 2, “Interpenetrating Polymeric Networks” has been changed to –interpenetrating polymeric networks--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taught or suggested that one would have directed a plasma stream onto a low energy substrate disposed on a platform which was heated to increase the surface energy of the substrate where the surface energy is measured in a process of depositing nanosensors upon the substrate with the application of adhesive onto the plasma treated substrate and deposition of the nanosensors with an electrostatic force assisted deposition as expressed in paragraph 8 of the Office action dated October 16, 2020. Note that the election of species has been withdrawn as the generic claim is now allowable and the previously withdrawn non-elected species have been rejoined. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/Primary Examiner, Art Unit 1746